Citation Nr: 1433857	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  97-10 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating greater than 20 percent for lumbosacral strain.

(The issues of entitlement to service connection for a thoracic spine disability and a cervical spine disability are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from April 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 1995 and September 1996 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued the Veteran's existing 10 percent rating for his service-connected low back disability.  Thereafter, a subsequent February 1997 statement of the case increased the rating to 20 percent, effective March 23, 1995 (the date of the Veteran's claim for increased rating).  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's claims were remanded by the Board in August 2004 for additional development, in December 2011 for a Board hearing, and again in September 2013 for additional development.  

In June 2013, the Veteran testified at a hearing in the Cleveland, Ohio RO before the undersigned.  A transcript of the hearing has been associated with the Veteran's Virtual VA electronic claims file.  

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.



FINDING OF FACT

The Veteran's lumbosacral spine condition is manifested by constant pain, limitation of motion, tenderness, muscle spasms, and separately service-connected bilateral lower extremity radiculopathy symptoms.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2013); 38 C.F.R. § 4.71a, DC 5285, 5292, 5293, 5295 (2002 & 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in July 2003, September 2004, March 2006, and February 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The March 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue on appeal during the hearing and the Veteran provided detailed testimony concerning his symptoms and functional impairment.  The Veteran also provided information about his treatment for the disability.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his current claim.  Of even greater significance, as will be discussed in greater detail below, based on the Veteran's statements at the Board hearing the Board remanded the claims to obtain additional evidence.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Records from the Social Security Administration (SSA) have been associated with the claims file, as have private treatment records.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  

In this case, the RO provided the Veteran multiple appropriate VA examinations, most recently in December 2013.  The VA examination reports are thorough and supported by outpatient treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's low back disability.  Based on the examinations and the fact there is no bright line rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the association of VA treatment records, the December 2013 VA examination, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

The RO originally listed the Veteran's lumbosacral spine disability as being rated under DC 5295 (lumbosacral strain) and, after the 2003 changes in regulations discussed below, the rating has been under DC 5237 (lumbosacral or cervical strain).  The Veteran contends that his current 20 percent rating does not accurately depict the severity of his current condition.


In this regard, the Board notes that, during the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the rating criteria for evaluating disabilities of the lumbar spine.  Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the earlier changes to DC 5293 (now reclassified as DC 5243) for intervertebral disc syndrome.

The Board will evaluate the Veteran's claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.  

However, none of the above cases or General Counsel Opinions specifically prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a to the period on or after the effective dates of the new regulations.  

In determining whether the Veteran is entitled to a higher rating, the Board must consider (1) whether an increased rating is warranted under the "old" criteria at any time; (2) whether an increased rating is warranted under the "revised old" criteria for intervertebral disc syndrome at any time on or after September 23, 2002; and (3) whether an increased rating is warranted under the "new" criteria for other disabilities of the thoracolumbar spine at any time on or after September 26, 2003.  The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2013) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).  

The RO considered all these changes in adjudicating the Veteran's claim.  Moreover, as will be discussed in greater detail below, the December 2013 VA examination report considered the criteria for ratings under each of the regulatory iterations at issue and the Veteran has been apprised of these regulatory changes.  Therefore, there is no prejudice to the Veteran by this Board decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to September 26, 2003, DC 5285 provides for a 60 percent rating for abnormal mobility requiring a neck brace without cord involvement, and for all other cases, rate in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of the vertebral body.  38 C.F.R. § 4.71a, DC 5285.  As will be discussed in greater detail below, an additional 10 percent rating for demonstrable deformity of the vertebral body is not warranted in this case, as no such deformity of the lumbosacral spine is evidenced by x-ray.  (To the extent that a deformity of the thoracic spine is present, such is part of a separate claim for entitlement to service connection discussed in the additional decision referenced on the title page.)

DC 5292 pertained to limitation of motion of the lumbar spine.  A 10 percent rating was warranted for slight limitation of motion; a 20 percent rating for moderate limitation of motion; and a maximum 40 percent rating for a severe limitation of motion.  The Board observes that the words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

Under 38 C.F.R. § 4.71a, DC 5295, a rating of 10 percent was warranted with characteristic pain on motion.  A rating of 20 percent was warranted with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing posture.  A rating of 40 percent was warranted where the condition was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion.  40 percent was the highest rating available under DC 5295.

In addition, prior to September 23, 2002, degenerative disc disease was evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.71a, DC 5293, for intervertebral disc syndrome.  A rating of 10 percent was warranted with a diagnosis of mild intervertebral disc syndrome and 20 percent with a diagnosis of moderate intervertebral disc syndrome with recurring attacks.  A rating of 40 percent was warranted where the Veteran suffered severe, recurring attacks with intermittent relief and a 60 percent rating where the disorder was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002). 

Effective from September 23, 2002, the criteria for intervertebral disc syndrome, DC 5293, changed significantly.  DC 5293 provided for a 10 percent rating where the back condition resulted in incapacitating episodes having a total duration of at least one week, but less than 2 weeks during the past 12 months.  A 20 percent rating was assigned where intervertebral disc syndrome was manifested with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating was where intervertebral disc syndrome was manifested with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2003).  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate DCs if it would result in a higher combined evaluation for the disability. 

Effective from September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2013). 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2008).

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

The criteria for intervertebral disc syndrome, reclassified under DC 5243, remained relatively unchanged to the criteria prior to September 26, 2003 under DC 5293.

In August 1992, the Veteran complained of low back pain without radiation.  There were no neurologic abnormalities.  Similar findings were noted in October 1992.  

The Veteran was afforded a VA examination in connection with the current claim in January 1996.  At that time, there was no postural abnormality or deformity.  Musculature of the lumbosacral spine did appear to be spasmed.  Thoracolumbar range of motion testing showed forward flexion to 60 degrees, bilateral lateral flexion to 35 degrees, left lateral rotation to 50 degrees, and right lateral rotation to 45 degrees.  There was objective evidence of pain on examination.  

During a July 1997 RO hearing, the Veteran reported muscle spasms and difficulty getting up in the morning due to low back problems.  He also had difficulty lifting heavy amounts of weight.  

In December 1998, the Veteran reported low back pain and that pain medication management was ongoing.

In September 2001, the Veteran underwent an evaluation for his low back at the Ohio State University Medical Center.  He reported constant lumbar spine pain with radiation, as well as muscle spasms, weakness, stiffness, and swelling.  He denied heat or redness.  He experienced pain flare-ups 5 to 6 times per month that required he stay in bed for at least 36 hours, which adversely affected his work as a security guard.  He also had problems sleeping due to the back pain.  Pain medication provided minimal relief.  He was unable to hunt, fish, or lift weights.  While working on cars for several hours at a time he used a back brace.  He denied dislocation or recurrent subluxation.  On examination, the spinal processes were in normal alignment and there was no tenderness to palpation.  There was no objective evidence of muscle spasm.  Thoracolumbar range of motion testing showed forward flexion to 75 degrees, extension to 30 degrees, and bilateral lateral flexion to 30 degrees.  The impression was lumbar sacral spine.  X-rays showed degenerative changes in the lower thoracic spine and mild sacroiliac osteoarthritic changes bilaterally.  

In July 2003, the Veteran was afforded a VA examination for chronic fatigue syndrome.  The Veteran described low back pain when lying down flat and discomfort when arising from the floor, getting out of a car, or standing or sitting for more than 30 minutes.  He had a lumbar brace, but did not wear it because when sitting it pressed into his groin.  He took medication for the pain and if he did not would experience painful "back spasms."  Posture and gait were normal.  There was no appreciable scoliosis and no kyphosis.  Thoracolumbar range of motion testing showed forward flexion to 60 degrees and extension and bilateral lateral flexion to 20 degrees each.  The assessment was chronic post-traumatic lumbar pain without objective evidence.

A March 2006 MRI showed mild degenerative changes of the thoracolumbar spine, without evidence of disc herniation, cord compression, or significant neural foraminal narrowing.

In January 2008, the Veteran reported walking 15 to 30 minutes per day, slowly and on an even surface.  He denied bowel or bladder complications.  On examination motor strength was 5 out of 5 bilaterally.  He walked with a normal gait.  In April 2009, the Veteran sought treatment for low back pain with radiation.  The symptoms had been present for the previous 10 days and had made it difficult to perform activities of the daily living.  He denied weakness or bowel or bladder symptoms, but did report weakness and feeling tired.  Another April 2009 record indicated that low back problems caused difficulty with standing, walking, and caring for himself.  

The Veteran was afforded a VA examination in April 2012.  At that time, the Veteran claimed that he injured his thoracolumbar spine during service when he went over a bump.  He reported continuing low back pain and other symptoms with spinal injections and eventual fusion of C3-C4.  The Veteran reported leg numbness 2 to 3 times per week with intermittent falls that required rest when pain was at its worst.  That said, he had not been prescribed bed rest by a physician.  On examination, range of motion testing of the thoracolumbar spine showed forward flexion to 80 degrees, with pain onset at 80 degrees; extension to 20 degrees, with pain onset at 20 degrees; and bilateral lateral flexion and rotation to 20 degrees, with pain onset at 20 degrees.  Ranges of motion were unchanged on repetitive motion testing and the examiner concluded that there was no functional loss or functional impairment of the thoracolumbar spine.  There was noted paraspinal tenderness and muscle spasm / guarding that did not result in an abnormal gait or spinal contour.  Muscle strength was 5 out of 5 in the bilateral lower extremities.  There was no evidence of muscle atrophy.  Reflexes and sensation were normal.  Straight leg raises were normal.  The Veteran did not have intervertebral disc syndrome.  The Veteran did not use any assistive devices.  The examiner also indicated that the thoracolumbar spine disability had prevented the Veteran from working since 2003.  

In a June 2012 addendum, the April 2012 VA examiner discussed the Veteran's radiculopathy symptoms. As will be discussed in greater detail below, such symptoms are separately service connected and not before the Board.

The Veteran was afforded a VA examination in December 2013.  The examiner noted review of the claims file.  In relevant part, the Veteran had lumbosacral spine diagnoses of lumbosacral strain and lumbosacral degenerative arthritis.  The Veteran reported undergoing physical therapy for 13 months starting in 2003, with intermittent treatment visits thereafter.  He had good results with acupuncture treatment in 2012.  He currently treated with pain medication, a tens units, and massage therapy.  He wore a back brace three to four times per week, when hunting, walking, and fishing.  He did not wear his brace if he was sitting for more than 30 minutes.  He experienced low back pain with radiculopathy when driving for more than 45 minutes and needed to drive taller vehicles for ease of ingress and egress.  The Veteran drove to the examination on that day.  He worked in the security and entertainment industry until 2003, when he retired due to an unrelated psychiatric disorder.  His lumbar spine condition did not affect his activities of daily living or his occupation.  The Veteran described flare-ups of pain with bending in all planes and stabbing sharp pains radiating into the extremities.  Such symptoms also occurred with prolonged sitting or standing, or with weather changes.  On examination, the Veteran had forward flexion of the thoracolumbar spine to 90 degrees, with pain onset at 70 degrees; extension was to 10 degrees, with pain onset at 10 degrees; bilateral lateral flexion was to 30 degrees or more, with pain onset at 30 degrees or more; and bilateral lateral rotation was to 30 degrees or more, without evidence of pain during the arc of motion.  Following repetitive motion testing, the Veteran's range of motion was unchanged, other than left lateral flexion decreasing to 25 degrees.  The examiner stated that the Veteran had no functional loss or impairment due to the low back disability.  The Veteran did not have muscle spasms that resulted in an abnormal gait or abnormal spinal contour.  There was no evidence of guarding.  Muscle strength testing was 5 out of 5 bilaterally.  Sensation testing was normal, as were reflexes.  Muscle tone was normal and straight leg raises were negative.  There was evidence of moderate neuropathy.  There was no spinal ankylosis.  The Veteran had no other neurological abnormalities and did not have intervertebral disc syndrome (IVDS).  Diagnostic testing confirmed lumbosacral arthritis.  The examiner concluded that with increased pain during repetitive motion that it was likely that there would be overall decreased range of motion of between 5 and 10 degrees.  Finally, based on all the evidence of record the examiner opined that there was no objective evidence during the appellate time period of listing of the entire spine to the side, positive Goldthwaite's sign, or marked limitation of bending in standing position.  There was evidence of degenerative arthritis without loss of lateral motion, as well as evidence of narrowing or irregularity of the joint space consistent with degenerative arthritis.  He had abnormal mobility or forced motion related to pain. 

Under the old rating criteria, a rating greater than 20 percent under DC 5295 is not warranted.  The December 2013 VA examiner specifically considered whether there was listing of the entire spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with arthritic changes or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  In this case, the December 2013 VA examination report and the other evidence of record do not support the finding of the foregoing sufficient to warrant a 40 percent disability rating.  The Veteran does not have listing of the spine, positive Goldthwaite's sign, or marked limitation of forward bending.  The Veteran was able to flex to at least 60 degrees and has had lateral motion to at least 20 degrees with typically full range of lateral flexion and rotation.  Accordingly, at most, loss of lateral motion with osteo-arthritic changes is shown which, even together with abnormal mobility on forced motion, is insufficient to more nearly approximate the criteria of a 40 percent evaluation.  

A rating greater than 20 percent is unavailable under DC 5293, as there is no evidence the Veteran suffered from severe, recurring attacks of intervertebral disc syndrome with intermittent relief, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  He also does not have pronounced intervertebral disc syndrome with little intermittent relief.  The Board acknowledges that the Veteran does have some evidence of intervertebral disc syndrome, in that he has been diagnosed with bilateral lower extremity radiculopathy.  Again, however, multiple medical professionals have specifically found that he has not had incapacitating episodes having a total duration of more than four weeks in the previous 12 months.  To the extent that the Veteran has described episodes of self-imposed bed rest, the Board finds the objective medical evidence which shows limitation of motion with pain as described above, with no additional limitation of motion shown on repetition, and with examiners' reports of no functional loss, more closely approximates at most moderately limiting recurring attacks of intervertebral disc syndrome.  As noted the Veteran is able to flex to at least 60 degrees, and generally has normal lateral rotation and flexion, although he does demonstrate limited extension on multiple examinations.  These findings, including the examiner's reports of no functional loss, are not indicative of severe disability.  The Board affords greater weight to the findings of the medical professionals in this case as they conducted physical examinations specifically to determine the level of disability and functional impairment resulting from the service-connected disability.  For these reasons, a rating greater than 20 percent under DC 5293 is not for application. 

A rating greater than 20 percent is not warranted under DC 5285, specifically an additional 10 percent rating for demonstrable deformity of the vertebral body, because no such deformity of the lumbosacral spine is evidenced by x-ray.  (To the extent that a deformity of the thoracic spine is present, such is part of a separate claim for entitlement to service connection discussed in the additional decision referenced on the title page.)  For that same reason, abnormal mobility requiring the use of a neck brace is part of the Veteran's ongoing claim for entitlement to service connection for a cervical spine disability.

Finally under the old rating criteria, a rating greater than 20 percent is not warranted under DC 5292.  An increased rating of 40 percent under DC 5292 requires severe limitation of motion of the lumbar spine.  As noted above, the Veteran is able to flex to at least 60 degrees, and generally has normal lateral rotation and flexion, although he does demonstrate limited extension on multiple examinations.  As the Veteran retains significant flexion, and on most occasions had normal lateral rotation and flexion, the Board finds that his disability picture more nearly approximates moderate limitation of motion.  As such, the Board does not find that the Veteran has severe limitation of motion of the lumbar spine, as contemplated for a 40 percent rating under DC 5292.

Under the new rating criteria, the Veteran's muscle spasms are not shown to result in forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Although the Veteran has some limitation of motion of the thoracolumbar spine, he retains considerable motion, demonstrating that he does not have ankylosis of the spine.  Such a conclusion is supported by the finding of multiple examiners.  As discussed above, the Veteran has not alleged incapacitating episodes with bedrest prescribed by a physician.  The Board recognizes that the Veteran has reported periods of self-prescribed bedrest, but the evidence does not demonstrate that such instances were directed by a physician.  Thus, an alternative rating based on incapacitating episodes is not warranted.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Arthritis of the spine may be rated under DC 5003, for degenerative, hypertrophic, or osteo-arthritis.  See 38 C.F.R. § 4.71a, DC 5003 (2013).  DC 5003 is used where there is evidence of arthritis and some limitation of motion, but not enough limitation of motion to be compensable under the appropriate DC.  As discussed above, the Veteran's disability rating under DCs 5295 or 5237 for lumbosacral strain has been based in part on limitation of motion due to pain and a separate rating under DC 5003 would be for the same symptomatology.  As separate ratings may not be assigned for the same symptomatology, a separate 10 percent rating under DC 5003 for the Veteran's limitation of motion based on pain is not warranted in this case for the period on appeal.  In any case, a higher rating under DC 5003 is unavailable, as a 20 percent rating is highest warranted under that DC.

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a if supported by objective medical evidence.  In this regard, the Board notes that disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2013).  This matter was remanded in September 2013, in part, to consider the Veteran's contentions that he experienced neurological manifestations of his low back disability.  Subsequently, in a January 2014 rating decision the AMC granted entitlement to service connection for right and left lower extremity radiculopathy, and assigned separate 20 percent ratings for each extremity, effective from December 19, 2013.  As these matters were addressed in a rating decision and the Veteran was informed of his appellate rights if he was not in agreement with those determinations, the matters will not be further addressed herein.

As noted, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  In this case, the Veteran has consistently denied urinary or fecal incontinence or other bowel or bladder disability.  As such, a separate rating for such problems is not warranted.  

The Board notes that the Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  According to the medical evidence, the Veteran maintains a range of motion, even after repetitive testing and taking into account the objective evidence of pain onset during the arc of motion, that would not warrant a rating greater than 20 percent.  To the extent that any of these range of motion findings have failed to note the point of onset of pain during the arc of motion, the most recent VA examinations have corrected that error.  The Board recognizes that he has reported muscle spasms and tenderness, but these are both contemplated by and included in the current 20 percent rating.  Similarly, the Veteran's difficulty with extended sitting, standing, and other activities is due to pain that is contemplated in his current 20 percent rating.  Moreover, both the 2012 and 2013 VA examiners determined that there was no functional loss and the 2013 examiner opined that flare-ups could result only in an additional 10 percent loss; therefore, a higher rating is not warranted.

In reaching that conclusion, the Board observes that the Court has held that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Instead, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance."  Id.  Again, even accounting for decreased motion following repetitive motion, the Veteran's range of motion findings would not warrant a rating greater than 20 percent.  As noted in 38 C.F.R. § 4.40, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like."  In this case, there is no evidence of any of these symptoms or problems with the lumbosacral spine.  As the Veteran's thoracolumbar spine is not a "little used part" of his body, the absence of atrophy or other factors demonstrates that the thoracolumbar spine could be and is used regularly by the Veteran.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  Accordingly, the preponderance of the evidence is against assignment of an increased disability rating greater than 20 percent for the Veteran's service-connected low back disability.   The Board has considered whether staged ratings were appropriate in the present case.  Hart, 21 Vet. App. at 505.  However, for reasons discussed above, the Board finds that the Veteran's service-connected low back disability did not increase in severity during the appeal period sufficient to warrant a higher evaluation.  Therefore, a staged rating is unnecessary.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected lumbar spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In that regard, during the appellate time period the Veteran had flexion of the thoracolumbar spine to 60 degrees, with pain onset consistently greater than 30 degrees.  The 20 percent rating assigned under DCs 5295 or 5237 is for that painful motion, to include any resulting tenderness, weakness, or similar problems.  The Veteran's difficulties with extended sitting or standing and activities of daily living are due to pain that is already contemplated in and compensated by the current 20 percent disability rating.  Thus, the Veteran's schedular rating is adequate to fully compensate him for his low back disability for the period on appeal.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board recognizes that the Veteran has contended that his service-connected disabilities render him unable to obtain or maintain substantially gainful employment, thus raising a claim for a total disability evaluation based on individual unemployability (TDIU).  However, the Board notes that the Veteran has been granted entitlement to TDIU.  Therefore, the issue is not on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).


ORDER

Entitlement to an increased rating greater than 20 percent for lumbosacral strain is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


